Case 2:20-cv-00211-JRG Document 161-1 Filed 09/03/21 Page 1 of 4 PageID #: 7833




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

     OYSTER OPTICS, LLC

                            Plaintiff,                  Case No. 2:20-cv-00211-JRG

     vs.

     CISCO SYSTEMS, INC.,
                            Defendant.

                        FOURTH AMENDED DOCKET CONTROL ORDER

           It is hereby ORDERED that the following schedule of deadlines is in effect until further

 order of this Court:

     Current Deadline        Proposed Deadline           Event

     November 15, 2021                                   *Jury Selection – 9:00 a.m. in Marshall, Texas

     October 18, 2021                                    * If a juror questionnaire is to be used, an
                                                         editable (in Microsoft Word format)
                                                         questionnaire shall be jointly submitted to the
                                                         Deputy Clerk in Charge by this date.1

     October 11, 2021                                    *Pretrial Conference – 9:00 a.m. in Marshall,
                                                         Texas before Judge Rodney Gilstrap

     October 4, 2021                                     *Notify Court of Agreements Reached During
                                                         Meet and Confer

                                                         The parties are ordered to meet and confer on
                                                         any outstanding objections or motions in
                                                         limine. The parties shall advise the Court of
                                                         any agreements reached no later than 1:00 p.m.
                                                         three (3) business days before the pretrial
                                                         conference.




 1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of Voir
 Dire.


                                                         1
Case 2:20-cv-00211-JRG Document 161-1 Filed 09/03/21 Page 2 of 4 PageID #: 7834




  Current Deadline       Proposed Deadline        Event

  October 4, 2021                                 *File Joint Pretrial Order, Joint Proposed Jury
                                                  Instructions, Joint Proposed Verdict Form,
                                                  Responses to Motions in Limine, Updated
                                                  Exhibit Lists, Updated Witness Lists, and
                                                  Updated Deposition Designations

  September 27, 2021                              *File Notice of Request for Daily Transcript or
                                                  Real Time Reporting.

                                                  If a daily transcript or real time reporting of
                                                  court proceedings is requested for trial, the
                                                  party or parties making said request shall file a
                                                  notice with the Court and e-mail the Court
                                                  Reporter, Shelly Holmes, at
                                                  shelly_holmes@txed.uscourts.gov.

  September 21, 2021                              File Motions in Limine

                                                  The parties shall limit their motions in limine to
                                                  issues that if improperly introduced at trial
                                                  would be so prejudicial that the Court could not
                                                  alleviate the prejudice by giving appropriate
                                                  instructions to the jury.

  September 21, 2021                              Serve Objections to Rebuttal Pretrial
                                                  Disclosures

  September 14, 2021                              Serve Objections to Pretrial Disclosures; and
                                                  Serve Rebuttal Pretrial Disclosures

  August 31, 2021                                 Serve Pretrial Disclosures (Witness List,
                                                  Deposition Designations, and Exhibit List) by
                                                  the Party with the Burden of Proof

  September 7, 2021      September 8, 2021        Sur-reply to Dispositive Motions
 (*) indicates a deadline that cannot be changed without showing good cause. Good cause is
 not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

         Mediation: While certain cases may benefit from mediation, such may not be appropriate
 for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
 benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
 ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
 mediation within fourteen days of the issuance of the Court’s claim construction order. As a


                                                 2
Case 2:20-cv-00211-JRG Document 161-1 Filed 09/03/21 Page 3 of 4 PageID #: 7835




 part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
 mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
 the Parties should set forth a brief statement of their competing positions in the Joint Notice.

         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
 the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
 exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
 must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
 business days after briefing has completed. For expert-related motions, complete digital copies of
 the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
 to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
 than the dispositive motion deadline.

         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
 include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
 the local rules’ normal page limits.

        Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
 “[o]n the first appearance through counsel, each party shall designate a lead attorney on the
 pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
 changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
 an Order granting leave to designate different lead counsel.


         Motions for Continuance: The following excuses will not warrant a continuance nor
 justify a failure to comply with the discovery deadline:

 (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
        unless the other setting was made prior to the date of this order or was made as a special
        provision for the parties in the other case;

 (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
        was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
 the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
 include a proposed order that lists all of the remaining dates in one column (as above) and the
 proposed changes to each date in an additional adjacent column (if there is no change for a date
 the proposed date column should remain blank or indicate that it is unchanged). In other words,
 the DCO in the proposed order should be complete such that one can clearly see all the remaining
 deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
 version of the DCO.




                                                   3
Case 2:20-cv-00211-JRG Document 161-1 Filed 09/03/21 Page 4 of 4 PageID #: 7836




        Proposed DCO: The Parties’ Proposed DCO should also follow the format described
 above under “Amendments to the Docket Control Order (‘DCO’).”

         Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
 the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
 shall also specify the nature of each theory of infringement, including under which subsections of
 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
 infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
 theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
 written description, enablement, or any other basis for invalidity. The Defendant shall also specify
 each prior art reference or combination of references upon which the Defendant shall rely at trial,
 with respect to each theory of invalidity. The contentions of the Parties may not be amended,
 supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                    4
